DENNIS, Justice,
dissenting in part and concurring in part.
I respectfully dissent in part and concur in part for the reasons set forth by Justice Calogero in his excellent separate opinion.
*1325There clearly was no intention by anyone, either the legislature or the people, to use the prior statute to carry into effect the new constitutional concept. • Otherwise, there would have been no need for the constitutional amendment to provide that “the legislature may * * * by a two-thirds vote of the elected members of each house provide that special juvenile procedures shall not apply to juveniles arrested for having committed . . . aggravated rape * * * >>